Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Exhibit (j) CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in this Post-Effective Amendment No. 116 to Registration Statement No. 33-572 on Form N-1A of our reports dated October 15, 2008, relating to the financial statements and financial highlights of Eaton Vance Municipals Trust, including the Funds listed on attached Schedule A, appearing in the Annual Report on Form N-CSR of Eaton Vance Municipals Trust for the year ended August 31, 2008, and to the references to us under the headings Financial Highlights in the Prospectus and Independent Registered Public Accounting Firm in the Statement of Additional Information, which are part of such Registration Statement. /s/ Deloitte & Touche LLP Boston, Massachusetts December 24, 2008 SCHEDULE A Fund Report Date Fund October 15, 2008 Eaton Vance Alabama Municipals Fund October 15, 2008 Eaton Vance Arkansas Municipals Fund October 15, 2008 Eaton Vance Georgia Municipals Fund October 15, 2008 Eaton Vance Kentucky Municipals Fund October 15, 2008 Eaton Vance Louisiana Municipals Fund October 15, 2008 Eaton Vance Maryland Municipals Fund October 15, 2008 Eaton Vance Missouri Municipals Fund October 15, 2008 Eaton Vance North Carolina Municipals Fund October 15, 2008 Eaton Vance Oregon Municipals Fund October 15, 2008 Eaton Vance South Carolina Municipals Fund October 15, 2008 Eaton Vance Tennessee Municipals Fund October 15, 2008 Eaton Vance Virginia Municipals Fund
